DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the raw brushing data" in lines 3-4. It is unclear and indefinite to which raw brushing data is referring to? Is it the raw brushing data that is output by the tracker? Or is it the raw brushing data that is received by the each data receiver?.
Claim 4 is rejected as stated above because due to their dependency from claim 3. Claim 4 is also indefinite.
Claim 4 recites the limitation "the raw brushing data" and “the transformed brushing data” in lines 2-3. It is unclear and indefinite to which raw brushing data is referring to? Is it the raw brushing data that is output by the tracker? Or is it the raw brushing data that is received by the each data receiver?.
Claim 5 recites the limitation "the relay devices" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the attachment band" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the attachment band" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 5, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes et al. (US2015/0127371A1) hereafter Dykes, in view of Serval et al. (US2016/0143718A1) hereafter Serval.
Regarding claim 1, Dykes discloses a toothbrushing monitoring system, comprising:
a tracker configured to be mounted to a toothbrush (fig 1, par[0014], [0015]: A connected activity tracker is used to capture the movement of an oral health implement or the presence of its user, thus capturing the activity of the oral health implement. the connected activity tracker is attached to an oral health implement that is a toothbrush such that the connected activity tracker moves with the oral health implement and has the same relative motion) and comprising at least one motion sensor (par[0027], [0028]: the connected activity tracker further comprises an activity sensor technically equivalent to a motion sensor. The activity sensor is at least one accelerometer, wherein the activity sensor measures the acceleration of the inertial reference frame relative to itself) and at least one transceiver (par[0026]: The connected activity tracker further comprises a transceiver that is configured to transmit and receive data), the tracker configured to use the motion sensor and transceiver to output raw brushing data (par[0030], [0042], [0043]: the data processing unit and the activity sensor operate in 
a remote processing system configured to receive and process the raw brushing data (par[0047], [0051]: the connected tracker for oral health implements including variations described herein is comprised in a system that allows a user to view and monitor the measured data via a data transfer medium, such as a "smartphone", and/or a network storage device, often known as the "cloud" and hereinafter referred to as the Cloud).
Dykes does not explicitly disclose the remote processing system configured to the raw brushing data to determine brushing adequacy based on predetermined criteria.
Serval discloses the remote processing system configured to the raw brushing data to determine brushing adequacy based on predetermined criteria (fig 4:80, par[0055], [0075], [0085], [0089]: The server 4 may analyze the data from the sensors to produce feedback and motivational data regarding the user's performance in brushing their teeth. The servers 4 may calculate the confidence interval or other value indicating the likelihood the toothbrush is brushing a specific section of the user's mouth, but determine the likelihood the strokes correlate or relate to the calibration data in those sections).
One of ordinary skill in the art would be aware of both the Dykes and Serval references since both pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement the brushing data activity feature as disclosed by Serval to gain the functionality of providing a much better incentive to conform to recommend brushing regimens, determining how much time is spent brushing each quadrant, how many strokes, and performing other evaluations of the brushing, indicating that a user brushed too much in certain areas or did not use the correct stroke patterns generally or in specific sections of the user's mouthing.

Regarding claim 2, Dykes in view of Serval discloses the toothbrushing monitoring system further comprising at least one relay device (Serval fig 2:30, par[0011]) configured to receive the raw brushing data from the tracker and communicate the raw brushing data over a network to the remote processing system (Serval fig 2:4, par[0011]: the toothbrush may include at least a pressure sensor and at least one acceleration sensor. In some embodiments, the processed signals from the sensors are transferred to the server via a network through the base station. Additionally, processed signals from the sensors are transferred to the server via a network through the mobile device).

Regarding claim 5, Dykes in view of Serval discloses the toothbrushing monitoring system of claim 2 wherein the relay devices are configured to perform one or more of: data compression, de-compression, encryption, decryption, digital signature, authentication, hashing and message digest (Serval par[0085]: This may be calculated by initially calculating a reference coordinate one the toothbrush 1 detects motion, and recording the relative movement with respect to the initial coordinate(s) to determine a signature of the brushing.  This may be performed by calculating the movement of the head 42 by calculating the changes in orientation of the brush and the movement due to acceleration recorded by the gyroscope or accelerometer.  These calculations may be performed by the controller 13, or other processors that are utilized in the system 100, including a mobile phone processor executing an application on the mobile phone technically equivalent to the relay device).

Regarding claim 12, Dykes in view of Serval discloses the toothbrushing monitoring system wherein the tracker further comprises at least one feedback peripheral (Serval par[0068], [0074]: The toothbrush 1 may also include a speaker 50 and various visual indicators 52 to provide audio and visual feedback to the user.  For example, the handle 40 may contain a speaker 50 for playing music, substantive feedback, motivational phrases, remaining time elapsed, recommendations on brushing pressure, on whether certain quadrants have not been adequately brushed, an announcement for completion of brushing, etc. Additionally, the toothbrush 1 may contain any number of visual indicators 52, for providing substantive feedback on the brushing including time elapsed, a LED indicator for when brushing is complete, warning indicators for brushing inappropriately, including indicators for whether each quadrant has been addressed. The system's 100 processing and analysis of the data will result in output data representing feedback relevant to a user's quality of brushing. This feedback may be communicated through audio feedback through the toothbrush 1 speaker 50, visually on the toothbrush 1 indicators 52).

Regarding claim 13, Dykes discloses an apparatus comprising:
at least one motion sensor (par[0027], [0028]: the connected activity tracker further comprises an activity sensor technically equivalent to a motion sensor. The activity sensor is at least one accelerometer, wherein the activity sensor measures the acceleration of the inertial reference frame relative to itself) and at least one transceiver (par[0026]: The connected activity tracker further comprises a transceiver that is configured to transmit and receive data) configured to output raw motion data , the at least one motion sensor and at least one transceiver disposed in a housing that is configured to be mounted to a toothbrush (fig 1, par[0014], [0015]: A connected activity tracker mounted to a toothbrush comprising the at least one motion sensor herein an activity sensor and at least one transceiver, and it is used to capture the movement of an oral health implement or the presence of its user, thus capturing the activity of the oral health implement. the connected activity tracker is attached to an oral health implement that is a toothbrush such that the connected activity 
Dykes does not explicitly disclose the raw motion data is indicative of brushing activity.
Serval discloses the raw motion data is indicative of brushing activity (fig 4:80, par[0075], [0085], [0087], [0089]: The server 4 may analyze the data from the sensors to produce feedback and motivational data regarding the user's performance in brushing their teeth. The servers 4 may calculate the confidence interval or other value indicating the likelihood the toothbrush is brushing a specific section of the user's mouth, but determine the likelihood the strokes correlate or relate to the calibration data in those sections).
One of ordinary skill in the art would be aware of both the Dykes and Serval references since both pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement the brushing data activity feature as disclosed by Serval to gain the functionality of providing a much better incentive to conform to recommend brushing regimens, determining how much time is spent brushing each quadrant, how many strokes, and performing other evaluations of the brushing, indicating that a user brushed too much in certain areas or did not use the correct stroke patterns generally or in specific sections of the user's mouthing.

Regarding claim 19, Dykes in view of Serval discloses the apparatus further comprising a feedback peripheral (Serval par[0068], [0074]: The toothbrush 1 may also include a speaker 50 and various visual indicators 52 to provide audio and visual feedback to the user.  For example, the handle 40 may contain a speaker 50 for playing music, substantive feedback, motivational phrases, remaining time elapsed, recommendations on brushing pressure, on whether certain quadrants have not been adequately brushed, an announcement for completion of brushing, etc. Additionally, the toothbrush 1 may contain any number of visual indicators 52, for providing substantive feedback on the brushing including time elapsed, a LED indicator for when brushing is complete, warning indicators for brushing inappropriately, including indicators for whether each quadrant has been addressed. The system's 100 processing and analysis of the data will result in output data representing feedback relevant to a user's quality of brushing. This feedback may be communicated through audio feedback through the toothbrush 1 speaker 50, visually on the toothbrush 1 indicators 52).

Regarding claim 20, Dykes discloses a method comprising:
sensing and outputting raw brushing data (par[0030], [0042], [0043]: the data processing unit and the activity sensor operate in conjunction to provide means for determining position of the oral health implement within the oral cavity. The mobile unit receives the signal from the connected tracker, base unit, indicating the user is in contact with the connected tracker and transmits a response signal at a different frequency than the signal sent from the connected tracker) with a tracker configured to be mounted to a toothbrush (fig 1, par[0014], [0015]: A connected activity tracker is used to capture the movement of an oral health implement or the presence of its user, thus capturing the activity of the oral health implement. the connected activity tracker is attached to an oral health implement that is a toothbrush such that the connected activity tracker moves with the oral health implement and has the same relative motion) and comprising at least one motion sensor and at least one transceiver (par[0027], [0028]: the connected activity tracker further comprises an activity sensor technically equivalent to a motion sensor. The activity sensor is at least one accelerometer, wherein the activity sensor measures the acceleration of the inertial reference frame relative to itself) and at least one transceiver (par[0026]: The connected activity tracker further comprises a transceiver that is configured to transmit and receive data); and
receiving the raw brushing data by a remote processing system (par[0047], [0051]: the connected tracker for oral health implements including variations described herein is comprised in a system that allows a user to view and monitor the measured data via a data transfer medium, such as a "smartphone", and/or a network storage device, often known as the "cloud" and hereinafter referred to as the Cloud. the data transfer medium may transfer said data to the Cloud for display and manipulation on further data transfer mediums connected to said Cloud).
Dykes does not explicitly disclose the feature of processing the raw brushing data by a remote processing system to determine brushing adequacy based on predetermined.
Serval discloses the feature of processing the raw brushing data by a remote processing system to determine brushing adequacy based on predetermined (fig 4:80, par[0055], [0075], [0085], [0089]: The server 4 may analyze the data from the sensors to produce feedback and motivational data regarding the user's performance in brushing their teeth. The servers 4 may calculate the confidence interval or other value indicating the likelihood the toothbrush is brushing a specific section of the user's mouth, but determine the likelihood the strokes correlate or relate to the calibration data in those sections).
One of ordinary skill in the art would be aware of both the Dykes and Serval references since both pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement the brushing data activity feature as disclosed by Serval to gain the functionality of providing a much better incentive to conform to recommend brushing regimens, determining how much time is spent brushing each quadrant, how many strokes, and performing other evaluations of the brushing, indicating that a user brushed too much in certain areas or did not use the correct stroke patterns generally or in specific sections of the user's mouthing.

2.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Serval, and further in view of Olch et al. (US2008/0256445A1) hereafter Olch.
Regarding claim 3, Dykes in view of Serval does not explicitly disclose the toothbrushing monitoring system wherein the processing system further comprises data receivers and processing servers, and wherein each data receiver receives raw brushing data forwarded by relay devices from trackers at which the raw brushing data was generated, and then sends the raw brushing data to a first one of the processing servers for further processing.
Olch discloses the toothbrushing monitoring system wherein the processing system further comprises data receivers and processing servers (fig 1:10, par[0069]: The personal computer (PC or MAC) 10 may be used to configure and test control sequences.  However, any computing device capable of sufficiently interacting with the user to create and store sequences and communicate with CUs or SEs could be used for this function. For example, handheld devices such as Personal Digital Assistants (PDAs) could be used), and wherein each data receiver receives raw brushing data forwarded by relay devices (fig 1:12, par[0039], [0056], [0077]: The control unit (CU) 12 are technically equivalent to relay devices. The CU 12 integrates data from the sensors and outputs prompts to the user by means incorporated in the controller or remote from the controller. The CUs, interfaced to SEs for inputs and outputs, autonomously interact with the user(s) to provide the intended coaching functions) from trackers at which the raw brushing data was generated (fig 1:14, par[0056], [0058], [0059], [0078]: The sensors 14 are technically equivalent to trackers, that sense object and movement of the toothbrush), and then sends the raw brushing data to a first one of the processing servers for further processing (par[0069], [0091]: The SE 40 includes a microcontroller 20', RF transceiver 22', weight sensor 42 and a simple user interface 44 that may include a button and/or an LED. The microcontroller 20' includes program memory in which a fixed program is stored that processes the weight sensor information and transmits it to a CU or PC).
One of ordinary skill in the art would be aware of the Dykes, Serval and Olch references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement a plurality of relay devices and trackers as disclosed by Olch to gain the functionality of providing a sequence or coaching-specific algorithm particular to the user's needs that utilizes data from the sensors to monitor actions of the user and the environment and provides situationally aware coaching prompts through the effectors to help the user perform the desired task or tasks.

Regarding claim 4, Dykes in view of Serval and Olch discloses the toothbrushing monitoring system wherein the first processing server is configured to transform the raw brushing data into a supported format, and then process the transformed brushing data to perform analysis of brushing performance and adequacy, based on a set of criteria, models and algorithms (Serval fig 2:4; par[0020], [0021]: the system includes a server and the stored, processed signals from the sensors are transferred over the network to said server, the server including storing means for the transferred processed signals and including computational components under the control of a program or software instructions. The program has instructions that are configured to send, at the end of the transfer, an erase command over the network to the toothbrush to erase the signals stored on the toothbrush that have been transferred to the server).

3.	Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Serval, and further in view of Varga et al. (US2018/0247565A1) hereafter Varga.
Regarding claim 6, Dykes in view of Serval does not explicitly disclose the toothbrushing monitoring system wherein the tracker comprises a rigid housing in which the motion sensor and the transceiver are disposed.
Varga discloses the toothbrushing monitoring system wherein the tracker comprises a rigid housing in which the motion sensor and the transceiver are disposed (Varga fig 1:26, par[0051]: Beneath the flexible sleeve 20, between the closed end 19 and the base 12, is an internal casing 26. The internal casing 26 is made from a non-flexible material and houses a printed circuit board (PCB) 28. The PCB 28 comprises a Bluetooth Low Energy (Bluetooth 4.0/Bluetooth Smart) module 25 and an accelerometer 27. The accelerometer 27 can be coupled to the toothbrush 4 via internal casing 26 within the toothbrush holder 10).
One of ordinary skill in the art would be aware of the Dykes, Serval and Varga references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement a rigid housing as disclosed by Varga to gain the functionality of providing a housing unit with an internal casing used to house components that need to be protected against water damage, and used to house a variety of electrical components.

Regarding claim 10, Dykes in view of Serval and Varga discloses the toothbrushing monitoring system of claim 6 wherein the tracker is affixed to the toothbrush with at least one of: an elastic band, a ring, a tape, a clasp, a sleeve, a dock, a hook, a zipper, a screw, a clip, and an adhesive (Dykes par[0048], [0049]: the connected activity tracker is attached to the oral health implement using an adhesive. Optionally, the adhesive is permanently fixed to the connected activity tracker such that the activity tracker is adhered to the oral health implement).

4.	Claims 7-8, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Serval and Varga, and further in view of Librus et al. (US2012/0255619A1) hereafter Librus.
Regarding claim 7, Dykes in view of Serval and Varga does not explicitly disclose the toothbrushing monitoring system wherein the tracker comprises a flexible case in which the housing is disposed.
Librus discloses the toothbrushing monitoring system wherein the tracker comprises a flexible case in which the housing is disposed (Librus fig 4:3, par[0042]: Referring to FIG. 4, finger-actuated transmitter 3 includes a polymeric housing body 7, a flexible cover 8, enclosing a push button switch 4 in operative connection with transmitter circuitry 5 and a power source 6 (not shown). Flexible cover 8 is constructed in a non-limiting, exemplary embodiment from flexible polymeric material configured to bend inwardly against push button switch 4 when pressed inwardly and to rebound into its original configuration afterwards; however, any material providing such functionality is included within the scope of the present invention).
One of ordinary skill in the art would be aware of the Dykes, Serval, Varga and Librus references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement a flexible case as disclosed by Librus to gain the functionality of providing a housing unit with an flexible casing that is contoured to substantially match the particular handle surface contour of toothbrush in order to maximize contact surface thereby increasing the gripping ability of the attachment band to the toothbrush.

Regarding claim 8, Dykes in view of Serval, Varga and Librus discloses the toothbrushing monitoring system of claim 7 wherein the tracker further comprises an attachment band adapted to reversibly mount the tracker to the toothbrush, the attachment band being integral to the flexible case (Librus fig 4:3, par[0042]: Referring to FIG. 4, finger-actuated transmitter 3 includes a polymeric housing body 7, a flexible cover 8, enclosing a push button switch 4 in operative connection with transmitter circuitry 5 and a power source 6 (not shown). Flexible cover 8 is constructed in a non-limiting, exemplary embodiment from flexible polymeric material configured to bend inwardly against push button switch 4 when pressed inwardly and to rebound into its original configuration afterwards; however, any material providing such functionality is included within the scope of the present invention).

Regarding claim 14, Dykes in view of Serval does not explicitly disclose the apparatus wherein the housing is rigid and is disposed in a flexible case.
Varga discloses the apparatus wherein the housing is rigid (Varga fig 1:26, par[0051]: Beneath the flexible sleeve 20, between the closed end 19 and the base 12, is an internal casing 26. The internal casing 26 is made from a non-flexible material and houses a printed circuit board (PCB) 28. The PCB 28 comprises a Bluetooth Low Energy (Bluetooth 4.0/Bluetooth Smart) module 25 and an accelerometer 27. The accelerometer 27 can be coupled to the toothbrush 4 via internal casing 26 within the toothbrush holder 10).
One of ordinary skill in the art would be aware of the Dykes, Serval and Varga references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement a rigid housing as disclosed by Varga to gain the functionality of providing a housing unit with an internal casing used to house components that need to be protected against water damage, and used to house a variety of electrical components.
Dykes in view of Serval and Varga does not explicitly disclose the apparatus wherein the housing is disposed in a flexible case.
Librus discloses the apparatus wherein the housing is disposed in a flexible case (Librus fig 4:3, par[0042]: Referring to FIG. 4, finger-actuated transmitter 3 includes a polymeric housing body 7, a flexible cover 8, enclosing a push button switch 4 in operative connection with transmitter circuitry 5 and a power source 6 (not shown). Flexible cover 8 is constructed in a non-limiting, exemplary embodiment from flexible polymeric material configured to bend inwardly against push button switch 4 when pressed inwardly and to rebound into its original configuration afterwards; however, any material providing such functionality is included within the scope of the present invention).
One of ordinary skill in the art would be aware of the Dykes, Serval, Varga and Librus references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement a flexible case as disclosed by Librus to gain the functionality of providing a housing unit with an flexible casing that is contoured to substantially match the particular handle surface contour of toothbrush in order to maximize contact surface thereby increasing the gripping ability of the attachment band to the toothbrush.

Regarding claim 16, Dykes in view of Serval, Varga and Librus discloses the apparatus of claim 14 wherein the attachment band is integral to the case (Librus fig 4:3, par[0042]: Referring to FIG. 4, finger-actuated transmitter 3 includes a polymeric housing body 7, a flexible cover 8, enclosing a push button switch 4 in operative connection with transmitter circuitry 5 and a power source 6 (not shown). Flexible cover 8 is constructed in a non-limiting, exemplary embodiment from flexible polymeric material configured to bend inwardly against push button switch 4 when pressed inwardly and to rebound into its original configuration afterwards; however, any material providing such functionality is included within the scope of the present invention).

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Serval, Varga, and further in view of Majthan et al. (US2010/0299856A1) hereafter Majthan.
Regarding claim 9, Dykes in view of Serval and Varga does not explicitly disclose the toothbrushing monitoring system wherein the tracker further comprises an attachment band adapted to reversibly mount the tracker to the toothbrush, the attachment band comprises a loop retained by anchors on the housing.
Majthan discloses the toothbrushing monitoring system wherein the tracker further comprises an attachment band adapted to reversibly mount the tracker to the toothbrush (Majthan fig 1&2:9, par[0026]: As FIG. 2 shows, a profile ring 9 sits on the end of brush tube 7 of the handle 2 that at one end extends a certain distance beyond the brush tube 7 and is placed into the brush tube 7; cf.  FIG. 2. In this process, the brush tube 7 as well as the named profile ring 9 form two body parts between which an electronic module 10 is arranged that, in the illustrated embodiment, is a transponder module having a preferably coaxially arranged coil 11 and a chip or circuit board 12 connected thereto), the attachment band comprises a loop retained by anchors on the housing (fig 2:13-15, par[0028], [0030]).
One of ordinary skill in the art would be aware of the Dykes, Serval, Varga and Majthan references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement an attachment loop band as disclosed by Majthan to gain the functionality of providing toothbrush attachment parts with electronic modules, for example in the form of a transponder or other communication elements that are capable of communicating inductively, capacitively, by radio, or in some other way, in particular wirelessly, with a control unit on the toothbrush handle.

6.	Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Serval, and further in view Wagner et al. (US2018/0168332A1) hereafter Wagner.
Regarding claim 11, Dykes in view of Serval does not explicitly disclose the toothbrushing monitoring system wherein the tracker further comprises a button that causes the tracker to exit a low power mode.
Wagner discloses the toothbrushing monitoring system wherein the tracker further comprises a button that causes the tracker to exit a low power mode (Wagner fig 9:410, par[0081]: In operation 410, one or more of the lighting features 116, 118, 119 are activated, e.g., the light sources are illuminated. Additionally, the device 100 may exit a low power mode and ready the components to receive activation signals from a user).
One of ordinary skill in the art would be aware of the Dykes, Serval and Wagner references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothbrushing monitoring system of Dykes to implement the low power state feature as disclosed by Wagner to gain the functionality of helping to prevent delay from a user picking up the device and the device being ready to begin operating, and prevent the device from waking when the device is moved, but in situations where a user would not want the device to operate by automatically activating an "on state" from a low power state based on detected movement .

Regarding claim 18, Dykes in view of Serval does not explicitly disclose apparatus further comprising a button that causes the tracker to exit a low power mode.
Wagner discloses the apparatus further comprising a button that causes the tracker to exit a low power mode (Wagner fig 9:410, par[0081]: In operation 410, one or more of the lighting features 116, 118, 119 are activated, e.g., the light sources are illuminated. Additionally, the device 100 may exit a low power mode and ready the components to receive activation signals from a user).
One of ordinary skill in the art would be aware of the Dykes, Serval and Wagner references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dykes to implement the low power state feature as disclosed by Wagner to gain the functionality of helping to prevent delay from a user picking up the device and the device being ready to begin operating, and prevent the device from waking when the device is moved, but in situations where a user would not want the device to operate by automatically activating an "on state" from a low power state based on detected movement.

7.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Serval, and further in view of Librus.
Regarding claim 15, Dykes in view of Serval does not explicitly disclose the apparatus further comprising an attachment band adapted to reversibly mount to the toothbrush.
Librus discloses the apparatus further comprising an attachment band adapted to reversibly mount to the toothbrush (Librus fig 4:3, par[0042]: Referring to FIG. 4, finger-actuated transmitter 3 includes a polymeric housing body 7, a flexible cover 8, enclosing a push button switch 4 in operative connection with transmitter circuitry 5 and a power source 6 (not shown). Flexible cover 8 is constructed in a non-limiting, exemplary embodiment from flexible polymeric material configured to bend inwardly against push button switch 4 when pressed inwardly and to rebound into its original configuration afterwards; however, any material providing such functionality is included within the scope of the present invention).
One of ordinary skill in the art would be aware of the Dykes, Serval and Librus references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dykes to implement a specific attachment band as disclosed by Librus to gain the functionality of providing an attachment band with an flexible casing that is contoured to substantially match the particular handle surface contour of toothbrush in order to maximize contact surface thereby increasing the gripping ability of the attachment band to the toothbrush.

8.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes in view of Serval, and further in view of Majthan et al. (US2010/0299856A1) hereafter Majthan.
Regarding claim 17, Dykes in view of Serval does not explicitly disclose the apparatus wherein the attachment band comprises a loop retained by anchors on the housing.
Majthan discloses the apparatus wherein the attachment band comprises a loop (Majthan fig 1&2:9, par[0026]: As FIG. 2 shows, a profile ring 9 sits on the end of brush tube 7 of the handle 2 that at one end extends a certain distance beyond the brush tube 7 and is placed into the brush tube 7; cf.  FIG. 2. In this process, the brush tube 7 as well as the named profile ring 9 form two body parts between which an electronic module 10 is arranged that, in the illustrated embodiment, is a transponder module having a preferably coaxially arranged coil 11 and a chip or circuit board 12 connected thereto) retained by anchors on the housing (Majthan fig 2:13-15, par[0028], [0030]).
One of ordinary skill in the art would be aware of the Dykes, Serval and Majthan references since all pertain to the field of toothbrush systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dykes to implement an attachment loop band as disclosed by Majthan to gain the functionality of providing toothbrush attachment parts with electronic modules, for example in the form of a transponder or other communication elements that are capable of communicating inductively, capacitively, by radio, or in some other way, in particular wirelessly, with a control unit on the toothbrush handle.

Conclusion
US2021/0235859A1 to Farmah discloses a smart toothbrush and a smart device.  The smart device includes a display. The smart device further comprises a true 3D representation of a user's teeth. The 
smart toothbrush is arranged to send brushing data to the smart device, and to analyse the brushing data and overlay the brushing data onto the 3D representation of a user's teeth via the display. By providing a true representation of a user's teeth, the system provides a more accurate feedback mechanism to the user, improving the brushing technique of the user.
US2017/0196408A1 to Collins discloses a toothbrush holder that provides a sanitary method of stabilizing a toothbrush for application of toothpaste. The design comprises a horizontal stabilizer for the brush end of the toothbrush, with a recessed space for the brush end.  The stabilizer includes an underside with a flat surface that will rest against the sink counter and provide stability in use.  The toothbrush holder can be easily rinsed off or placed in a dishwasher for sanitation.  A vertical stand feature is added for storage and to allow the toothbrush to air dry.  Finally, the horizontal toothbrush stabilizer design allows the incorporation of art that is applied via embossing or by shaping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.